—Order unanimously reversed on the law with costs, motion denied and complaint reinstated. Memorandum: Plaintiffs commenced this action seeking damages for personal injuries sustained by Mildred Calabrese (plaintiff) when she slipped and fell on black ice in the parking lot of defendant’s apartment complex. Supreme Court erred in granting defendant’s motion for summary judgment dismissing the complaint. Defendant failed to meet its initial burden of establishing as a matter of law that its snow removal efforts did not create the allegedly dangerous condition that caused plaintiff’s injuries (see, Feeney v Benderson Dev. Co., 255 AD2d 965, 966; Merlo v Zimmer, 231 AD2d 952, 953). (Appeal from Order of Supreme Court, Ontario County, Henry, Jr., J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Hayes, Kehoe and Burns, JJ.